Citation Nr: 0732485	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back condition to 
include as secondary to a service-connected bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in May 2007 at the Portland, 
Oregon RO; a transcript is of record.  At his hearing, the 
veteran submitted a written notice of disagreement (NOD) to 
the January 2007 rating decision in which the RO denied 
higher ratings for his service-connected knee disabilities.  
These issues are referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
post-disk syndrome with chronic muscular strain superimposed 
on post-operative and degenerative instability was aggravated 
by his service-connected bilateral knee arthritis.


CONCLUSION OF LAW

Post-disk syndrome with chronic muscular strain superimposed 
on post-operative and degenerative instability is proximately 
due to service-connected bilateral knee arthritis.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's claim for an increased 
rating in its entirety.  Further discussion of the VCAA with 
respect to this issue is unnecessary at this time.  

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The Board has reviewed the evidence in its entirety, the most 
pertinent of which includes a transcript of the veteran's 
travel board hearing testimony, medical records and documents 
from Dr. D.G. and Dr. D.K., lay statements from the veteran's 
family, and a VA joints examination report.  The Board finds 
this evidence to support a grant of service connection for 
post-disk syndrome with chronic muscular strain superimposed 
on post-operative and degenerative instability.

At the veteran's travel board hearing he testified that 
because of his service-connected bilateral knee disability he 
was unable to use his knees to bend.  The veteran testified 
he had to bend with his back and that this caused problems 
for him.  

The veteran also submitted a written statement from Dr. D.G. 
at his travel board hearing.  In the statement, which was 
dated in May 2007, Dr. D.G. explained that because of a 
severe gait disturbance from the veteran's knee injuries, his 
lower back had been damaged, causing severe pain and 
immobility.  

The veteran was previously provided with a VA joints 
examination in October 2003.  In a report of that 
examination, Dr. W.M. stated that x-rays taken in that month 
showed disk degeneration at multiple levels in the lumbar 
spine and possible lumbar stenosis.  Dr. W.M. also explained 
that the veteran had had surgery in 1995 for disk protrusion 
at L4-5.  Dr. W.M. diagnosed post-disk excision syndrome 
involving chronic muscular strain superimposed on post-
operative and degenerative instability.  

Based on the VA joints examination report, the Board finds 
that the diagnosis of post-disk syndrome with chronic 
muscular strain superimposed on post-operative and 
degenerative instability satisfies the requirement that a 
current disability exists.  See 38 C.F.R. § 3.310(a) (2007).  
The Board also finds Dr. D.G.'s statement linking the 
veteran's low back pain with immobility to his knee injuries 
with severe gait disturbance satisfies the requirement that 
the current disability is traceable to service-connected 
disability.  Id.  There is no medical evidence contradicting 
Dr. D.G.'s nexus statement and the Board has no reason to 
question either the doctor's credibility or competency.  
Thus, the statement is controlling, and service connection 
must be granted.



ORDER

Service connection for aggravation of post-disk syndrome with 
chronic muscular strain superimposed on post-operative and 
degenerative instability secondary to service-connected 
bilateral knee arthritis is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


